Case: 13-10054       Document: 00512379833         Page: 1     Date Filed: 09/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 19, 2013
                                     No. 13-10054
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MONTY M. SHELTON,

                                                  Petitioner-Appellant

v.

RODNEY W. CHANDLER, Warden, F.C.I. Fort Worth,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-370


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       In 2004, Monty M. Shelton, federal prisoner # 10426-078, was convicted
by a jury of one count of possession with intent to distribute 500 grams or more
of methamphetamine and two counts of receipt of a firearm while under
indictment. His sentence included the imposition of a fine, which the order said
was to be paid immediately and to be collected by the Bureau of Prisons through
the Inmate Financial Responsibility Program (“IFRP”).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10054     Document: 00512379833       Page: 2   Date Filed: 09/19/2013

                                   No. 13-10054

      In 2012, Shelton filed a 28 U.S.C. § 2241 petition. He alleged that (1)
Bureau of Prison officials improperly considered community resources as income
for IFRP purposes, (2) these officials coerced inmates to persuade friends and
family to send money to their inmate trust fund accounts so the inmates will not
be sanctioned for failing to comply with the IFRP, and (3) Bureau of Prison
officials forced Shelton to participate in the IFRP as part of his rehabilitation,
which is unconstitutional in light of Tapia v. United States, 131 S. Ct. 2382
(2011). Shelton also filed a motion for a temporary restraining order. The
district court denied the motion and also denied Shelton’s Section 2241 petition.
Shelton then filed a motion pursuant to Federal Rule of Civil Procedure 59(e) to
alter or amend the judgment of conviction and sentence, arguing that the
Bureau of Prisons did not have the authority to increase the amount of his
payments through the IFRP. The district court denied this motion.
      Shelton’s sole argument on appeal is that the Bureau of Prisons does not
have the authority to “unilaterally accelerate or increase” the payments he is
required to make through the IFRP after the completion of the initial evaluation
and contract. He made other claims in the district court. Although pro se briefs
are afforded liberal construction, even pro se litigants must brief arguments in
order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
Therefore, claims Shelton made in the district court that are not presented in his
appellate brefing are abandoned and will not be discussed. See id.; Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      A challenge to a fine payment schedule set by the Bureau of Prisons
pursuant to the IFRP is properly raised in a Section 2241 petition because it is
a challenge to an administrative program at the prison and not to any action by
the district court. See United States v. Diggs, 578 F.3d 318, 319-20 & n.1 (5th
Cir. 2009) (restitution case). In an appeal from the denial of habeas relief, this
court reviews the district court’s factual findings for clear error and issues of law
de novo. Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). We review the

                                         2
    Case: 13-10054     Document: 00512379833      Page: 3    Date Filed: 09/19/2013

                                  No. 13-10054

denial of Rule 59(e) motion in a Section 2254 case for abuse of discretion; a notice
of appeal from the denial of a timely Rule 59(e) motion brings the underlying
judgment up for review. Martinez v. Johnson, 104 F.3d 769, 771 (5th Cir. 1997).
      In an unpublished opinion that we conclude is correct, a panel of this court
held that mandatory participation in the IFRP “does not violate any
constitutional right as such participation is reasonably related to a legitimate
penological interest in encouraging inmates to rehabilitate themselves by
developing a sense of financial responsibility.” Acevedo v. Franco, 69 F.3d 535
(5th Cir. 1995) (unpublished). Further, we agree that regulations governing the
IFRP allow prison officials to accelerate IFRP payments and consider funds from
outside the prison as available resources. See Mitchell v. United States, 211 F.3d
125 (5th Cir. 2000) (unpublished opinion reaching the same conclusion); 28
C.F.R. § 545.11(b)-(c); 5TH CIR. R. 47.5.4.
      The district court did not err in denying Shelton relief.
      AFFIRMED.




                                         3